office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 sjgee postn-124352-09 uilc 263a 263a 263a date date to marc a shapiro senior attorney cleveland large mid-size business from jeffery g mitchell branch chief branch income_tax accounting third party communication none date of communication not applicable subject classification of an engineering department that supports production activities and incurs sec_174 research_and_experimental_expenditures as a mixed service_department this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------------------------- issue whether an engineering department that incurs service_costs allocable to production activities and also incurs research_and_experimental_expenditures as defined in sec_174 and the regulations thereunder constitutes a mixed service_department conclusion the engineering department constitutes a mixed service_department because the sec_174 research_and_experimental_expenditures are allocable to non-production or non-resale activities postn-124352-09 facts taxpayer is an investor-owned utility that produces transmits distributes and sells electric energy taxpayer has two types of production activities the production of electricity and the production of self-constructed assets sca taxpayer uses an overall accrual_method of accounting taxpayer’s present method_of_accounting for determining capitalizable mixed_service_costs for allocation between production activities the production of electricity and sca and non-production activities is the simplified_service_cost_method taxpayer analyzed its service departments and determined that some of the departments incurred only capitalizable service_costs and the costs of those departments were capitalized to production activities similarly taxpayer determined that some service departments incurred only deductible service_costs and the costs of those departments were deducted finally taxpayer determined that some of its service departments were mixed service departments and the costs of those departments were allocated among its various production and non-production activities taxpayer treated an engineering department that incurred service_costs allocable to production activities as a mixed service_department when the department also incurred research_and_experimental_expenditures as defined in sec_174 and the regulations thereunder taxpayer has not elected the de_minimis_rule of sec_1_263a-1 whereby if percent or more of a mixed service department’s costs are capitalizable service_costs the taxpayer must allocate percent of the department’s costs to the production or resale activity benefitted further this memorandum assumes that the engineering department that is the subject of this advice constitutes a service_department as defined in sec_1_263a-1 and accordingly that the costs incurred by the department are service_costs as defined in sec_1_263a-1 law and analysis sec_263a and b provide that the direct costs and indirect_costs properly allocable to property produced or property acquired for resale by the taxpayer shall be capitalized to such property sec_263a provides that sec_263a shall not apply to any amount allowable as a deduction under sec_174 sec_1_263a-1 provides that taxpayers that produce real_property and tangible_personal_property producers must capitalize all the direct costs of producing the property and the property’s properly allocable share of indirect_costs regardless of whether the property is sold or used in the taxpayer’s trade_or_business postn-124352-09 sec_1_263a-1 provides that taxpayers must capitalize their direct costs and a properly allocable share of their indirect_costs to property produced or property acquired for resale in order to determine these capitalizable costs taxpayers must allocate or apportion costs to various activities including production or resale activities sec_1_263a-1 provides that a cost is not taken into account under sec_263a i to the extent the cost but for sec_263a and the regulations thereunder may not be taken into account in computing taxable_income for any taxable_year and ii any earlier than the taxable_year during which the cost is incurred within the meaning of sec_1 c ii sec_1_263a-1 provides that indirect_costs are defined as all costs other than direct materials and direct_labor_costs in the case of property produced or acquisition costs in the case of property acquired for resale taxpayers subject_to sec_263a must capitalize all indirect_costs properly allocable to property produced or property acquired for resale sec_1_263a-1 also provides that indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities further sec_1_263a-1 provides that indirect_costs may be allocable to both production and resale activities as well as to other activities that are not subject_to sec_263a taxpayers subject_to sec_263a must make a reasonable allocation of indirect_costs between production resale and other activities sec_1_263a-1 provides that engineering and design costs to the extent they are properly allocable to property produced or property acquired for resale are an example of an indirect_cost that must be capitalized engineering and design costs include pre-production costs such as costs attributable to research experimental engineering and design activities to the extent that such amounts are not research_and_experimental_expenditures as described in sec_174 and the regulations thereunder sec_1_263a-1 lists indirect_costs that are not required to be capitalized under sec_263a including a selling and distribution costs these costs are marketing selling advertising and distribution costs b research_and_experimental_expenditures research_and_experimental_expenditures are expenditures described in sec_174 and the regulations thereunder c sec_179 costs sec_179 costs are expenses for certain depreciable assets deductible at the election of the taxpayer under sec_179 and the regulations thereunder postn-124352-09 d sec_165 losses sec_165 losses are losses under sec_165 and the regulations thereunder k deductible service_costs service_costs that are not required to be capitalized include deductible service_costs and deductible mixed_service_costs as defined in sec_1_263a-1 sec_1_263a-1 provides that service_costs are defined as a type of indirect_costs eg general and administrative costs that can be identified specifically with a service_department or function or that directly benefit or are incurred by reason of a service_department or function sec_1_263a-1 provides that service departments are defined as administrative service or support departments that incur service_costs the facts and circumstances of the taxpayer's activities and business organization control whether a department is a service_department for example service departments include personnel accounting data processing security legal and other similar departments sec_1_263a-1 provides that capitalizable service_costs are defined as service_costs that directly benefit or are incurred by reason of the performance of the production or resale activities of the taxpayer therefore these service_costs are required to be capitalized under sec_263a sec_1_263a-1 provides that deductible service_costs are defined as service_costs that do not directly benefit or are not incurred by reason of the performance of the production or resale activities of the taxpayer and therefore are not required to be capitalized under sec_263a deductible service_costs generally include costs incurred by reason of the taxpayer's overall management or policy guidance functions in addition deductible service_costs include costs incurred by reason of the marketing selling advertising and distribution activities of the taxpayer sec_1_263a-1 provides that mixed_service_costs are defined as service_costs that are partially allocable to production or resale activities capitalizable mixed_service_costs and partially allocable to non-production or non-resale activities deductible mixed_service_costs for example a personnel department may incur costs to recruit factory workers the costs of which are allocable to production activities and it may incur costs to develop wage salary and benefit policies the costs of which are allocable to non-production activities the engineering department that is the subject of this advice performs engineering and design activities exclusively related to the taxpayer’s electricity generation activities some but not all of the engineering and design costs qualify as research_and_experimental_expenditures under sec_174 thus some of the engineering department’s costs are capitalizable engineering and design costs under sec_263a and some of the costs are deductible research_and_experimental_expenditures under sec_174 for purposes of this advice we are assuming that the engineering and design costs are postn-124352-09 service_costs the issue in this case is whether the engineering department is a mixed service_department a service_department must incur mixed_service_costs in order to be classified as a mixed service_department under sec_1_263a-1 mixed_service_costs are service_costs that are partially allocable to production or resale activities capitalizable mixed_service_costs and partially allocable to non-production or non-resale activities deductible mixed_service_costs given that the engineering department has incurred service_costs related to production activities and sec_174 expenditures the determination of whether the requirements of sec_1_263a-1 for mixed service cost classification are satisfied depends upon whether the sec_174 expenditures are allocable to non-production or non-resale activities we conclude under these facts that the engineering department incurs mixed_service_costs as defined in sec_1_263a-1 because the sec_174 expenditures are allocable to non-production or non-resale activities all of the engineering department’s activities including its research and experimental activities are related to the electricity generation activity a production activity thus the director argues that the sec_174 expenditures incurred by the department are allocable to that production activity even though the sec_174 expenditures are exempt from capitalization under sec_263a in essence the director argues that the mere fact that a cost is deductible does not mean that it is not allocable to a production activity or that it is allocable to a non-production activity the director points to sec_1_263a-1 as support for the conclusion that research and experimental costs though deductible are allocable to a production activity sec_1_263a-1 treats engineering and design expenses properly allocable to property produced or property acquired for resale as capitalizable to a production activity except to the extent that the expenses qualify under sec_174 in which case they are deductible the director reasons that the parenthetical exclusion of sec_174 expenditures at the end of sec_1_263a-1 implies that those sec_174 expenditures are allocable to a production activity under the basic definition of a capitalizable indirect_cost in sec_1_263a-1 but sec_174 expenditures are simply excluded from the capitalization requirement by virtue of sec_263a in sum the director reasons that the statutory exception for sec_174 expenditures is necessary because research and experimental costs would otherwise be allocable to production or resale activities and capitalizable under sec_263a the director maintains that the example in sec_1 263a- e ii p illustrates that fact in the instant case the director concludes that the engineering department cannot be treated as a mixed service_department because it only incurs service_costs allocable to a production activity in addition the director points to other costs listed in sec_1_263a-1 and posits that if every service_department incurring capitalizable and deductible costs were treated as a mixed service_department then even those service departments that provide support solely to production activities would be treated as mixed service departments for example each department solely engaging in administration and coordination of postn-124352-09 production or resale activities would qualify as a mixed service_department if equipment purchased for use by the department were deductible in whole or in part under sec_179 as another example the director states that every materials handling department could qualify as a mixed service_department if it were entitled to a sec_165 loss because it abandoned outdated equipment or suffered a casualty_loss with respect to equipment used by the department admittedly the inference drawn by the director from the existence of sec_263a and the language of sec_1_263a-1 is plausible however those provisions are consistent with a conclusion that research_and_experimental_expenditures are attributable to a non-production activity and we believe the latter is the better conclusion to draw from the existence of sec_263a and the language of sec_1 263a- e ii p on the other hand we see merit in the director’s argument that the fact that a cost is deductible does not mean that it is allocable to a non-production activity the definition of a mixed service cost in sec_1_263a-1 provides that some of the service_costs incurred must be partially allocable to non-production non-resale activities the fact that an indirect_cost that is listed in sec_1_263a-1 is incurred by a service_department otherwise incurring production or resale-related costs under the circumstances described above by the director does not by itself satisfy the definition of a mixed service cost rather the fundamental requirement is that the subject indirect_cost must be a service cost that arises from an activity that does not constitute a production or resale activity that is from a non-production or non-resale activity the director’s examples underscore the distinction regarding the nature of a cost arising from a non-production activity that would satisfy the mixed service cost definition in sec_1_263a-1 engaging in research endeavors that generate sec_174 expenditures does constitute an activity that is a non-production activity whereas the fact that a service_department incurring production_costs also incurs sec_179 costs or sustains sec_165 losses does not involve the department engaging in any separate activity with respect to those expenses accordingly those departments would not qualify as mixed service departments solely because they incurred sec_179 costs or sustained sec_165 losses conversely if a department otherwise incurring production_costs incurs selling and distribution costs that department would qualify as a service_department that incurs mixed_service_costs under sec_1_263a-1 because the selling and distribution costs would arise from an activity that is not allocable to production or resale activities that scenario is akin to the instant case in that the subject selling and distribution costs would arise from an activity that does not constitute a production or resale activity that is such costs arise from a non-production or non-resale activity in conclusion we believe that costs qualifying as research_and_experimental_expenditures under sec_174 arise from and are allocable to an activity that is a separate postn-124352-09 non-production and non-resale activity within the meaning of sec_1_263a-1 therefore we conclude that a service_department that provides engineering and design services is a mixed service_department if some of the costs of the department are allocable to production activities by virtue of sec_1_263a-1 and some of the costs of the department are deductible under sec_174 please call if you have any further questions
